Title: To George Washington from Major General Israel Putnam, 24 July 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Head Quarters Peeks kill [N.Y.] July 24th 177710 o Clock at night

Inclosed is a Letter from G. How to G. Burgoine brot out by one Mr Williams who was betrusted to Carry it to Canada inclosed also is the

account he gave of the matter on Examination also Major Fishes Recommendation of him—which being of So much importance I thought prudent not to loose a moments time in transmitting to you—It Seems that G. How Means to make a Shew of going Southward when his real intent is Eastward if this Intelligence may be depended on.
In consequence of receiving the above, I Consulted with a Number of Genl Officers, & have advised Ld Sterling not to cross the river untill he Shall receive your further advice—The boats are all ready & his Division may be thrown over in a very Short time. with respect & Esteem am your Excellencys Obedt humble Servant

Israel Putnam

